PER CURIAM.
Appellant filed a rule 3.850 motion raising two claims. We find no merit in the first claim and affirm the trial court’s order denying relief. In claim two, Appellant asserts that he was jailed in the Lafayette County jail for 100 days after being arrested for violating probation and awaiting sentencing. He asserts that he received only 68 days of jail credit when he should have received another 37 days of jail credit. However, Appellant failed to list the dates he was allegedly jailed in Lafayette County. The trial court found the claim to be facially insufficient and denied the claim. Instead, because Appellant filed a timely rule 3.850 motion, the trial court should have allowed Appellant to amend his claim to provide the dates he was allegedly jailed in Lafayette County. See Spera v. State, 971 So.2d 754 (Fla.2007).
We therefore reverse and remand with instructions that the trial court permit Appellant to amend claim two of his rule 3.850 motion to include the specific dates for which he seeks jail credit. See id.
REVERSED AND REMANDED.
MARSTILLER, RAY, and SWANSON, JJ., concur.